Case 20-10343-LSS Doc 3875 Filed

FILED

2021 MAY 13 AM g

:BANKRUB| icy cos
DELA

 

jystive peteieben dilverste; N
B54 Bankwetcy C ABE

Se. : MarKek St. bth Fly.
Wt MAINT, DE [F80{

dusticer lavy Se lber Silverste in

: a Jeter iS ih reRerence ty cial

3 A YN nat ag MOQ I he and thah
30) Fopks ff la ra aw S Ning
bene vey 594 ‘ey d0 KOK hawe 4c

as etl, Be}
y* NT A
Bay by cis EUNIEY py | i Rees

ke oder —
Tt LANE YY ¢ NUYS wi AY | ot C4 le |

letting my Clay’ ae MN Lely \ banhnypiy

aiMy

 

 
  

Case 20-10343-LSS Doc 3875 Filed 05/13/21 Page 2 of 2

tag Hone h Slash back of this incident

Iw et kKhin a ae
Ang ~ - OWES. [Lis one of the CWHE G

Pression bhak T hove,

Ty +\ “3

be eke oY. arak el a hem,

Ovthety, Ag Wik of hi’ Rhev ns Qeaktna

Met ; 2 Ley “al ot These dy, | QD
" a Ry He || Y 4 wale

 

4

PA LAS of all those
Me Ey We include ( nk’ '
NAVE AY GE RRYOVA DH TI VWAlLY, Dhy oie
‘Wd Seely. J PY )

BemE WTR Tevshing Any wale Cowes
wey Pry bath, —

: ’

  
 

 

 
